Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 15, 2021

                                      No. 04-20-00116-CR

                                     Anton Jamail HARRIS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR3427
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
       On May 3, 2021, we abated this appeal and remanded the case to the trial court to resolve
a matter concerning the accuracy of the reporter’s record. We also suspended all appellate
deadlines.
        The trial court held a hearing and filed findings of fact and conclusions of law. The court
reporter filed a supplemental reporter’s record. The findings of fact and conclusions of law and
the supplemental reporter’s record demonstrate that the matter concerning the accuracy of the
reporter’s record has been resolved.
         Therefore, we reinstate this appeal on our docket and lift the suspension of appellate
deadlines. The State’s motion for an extension of time to file its brief is GRANTED. The State’s
brief is due on or before July 19, 2021.




                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2021.
___________________________________
Michael A. Cruz,
Clerk of Court